FILED
                                                                      United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                          Tenth Circuit

                             FOR THE TENTH CIRCUIT                           April 22, 2021
                         _________________________________
                                                                         Christopher M. Wolpert
                                                                             Clerk of Court
UNITED STATES OF AMERICA,

      Plaintiff - Appellee,

v.                                                          No. 21-1004
                                                  (D.C. No. 1:18-CR-00097-JLK-1)
SEUD BLADEMIR TURCIOS-                                       (D. Colo.)
ARRAZOLA, a/k/a Jose Francisco
Turcios-Arrazola, a/k/a Jose Francisco
Torcio,

      Defendant - Appellant.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before TYMKOVICH, Chief Judge, KELLY and McHUGH, Circuit Judges.
                 _________________________________

      Seud Blademir Turcios-Arrazola pled guilty to illegal reentry of a previously

deported alien following an aggravated felony conviction. He was sentenced to

33 months in prison, which was within his advisory sentencing guidelines range.

After Mr. Turcios-Arrazola filed this appeal, the government moved to enforce the

appeal waiver in his plea agreement. In response, Mr. Turcios-Arrazola conceded the




      *
         This order and judgment is not binding precedent, except under the doctrines
of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
enforceability of his appeal waiver. Accordingly, we grant the government’s motion

to enforce and dismiss this appeal.


                                         Entered for the Court
                                         Per Curiam




                                         2